In stating the rule which allows a life tenant, holding a proportionate share in remainder, to be reimbursed for permanent improvements on a sale for division, after the life tenancy has terminated, we quoted from Johns v. Johns, 93 Ala. 239,9 So. 419, to *Page 68 
the effect that such allowance was proper, not always at the cost of the improvement, but at the enhanced value of the land at the death of the life tenant.
We do not know whether the issues involved in that case were affected by a difference in value at that time, and at the time of the sale. We think the court was emphasizing the fact that it was not so much at the cost of the improvement but at the enhanced value of the land thereby occasioned when the other tenants were benefited by it, without contemplating that such improvements might not benefit the tenants as much at the time of the sale, as when their possessory rights accrued. Neither did it occur to us in writing the opinion that such might be the situation in this suit.
In Porter v. Henderson, supra, the rights of the parties were said to depend upon the amount which the property will bring at the sale as thus augmented. In McDaniel v. Louisville 
Nashville R. Co., supra, the question was considered upon the assumption that the cost of the improvements would be reflected in the amount of the sale. It was there held that the tenant in common making the improvements, a railroad company, and who had continuously been in possession since they were made, should be held accountable for the rental value of the land without the improvements. It is said in Chambers v. Hunton, supra, that the court was without error in following the course pursued in McDaniel v. Louisville  Nashville R. Co., supra.
In the instant case, the improvements are shown to have been of substantial value and that the building so improved was an office building; that appellant and his associate have collected a large amount of rents for which they must account; much more than the amount claimed as the value of the improvements at the time the life estate terminated. But we do not understand that the evidence related to the relative value of the improvements as of the termination of the life estate and of the date of the decree, nor the extent to which the improvements increased the amount of rents collected during that period.
The court should settle the whole matter upon an equitable basis, so that the cotenants will not be burdened, nor appellant unjustly charged. It could either require appellant to account for the rents upon the basis of the gross amount collected including that occasioned by the improvements, and reimburse him for the value of the improvements at the termination of the life estate, or charge him with the amount of the rents collected other than such as accrued as the result of the improvements, if this can be ascertained with reasonable accuracy, and reimburse him for their value as of the approximate date of the sale; or on some other equitable basis. It is not necessary to fix a hard and fast rule in that respect, but a court of equity is elastic enough in its powers to provide for the rights of the parties under such circumstances as may be disclosed by the evidence.
To this extent the opinion is extended and the application for rehearing overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.